Exhibit 10.1
 
LLC INTERESTS PURCHASE AGREEMENT


BY AND AMONG


COLLEXIS HOLDINGS, INC.,


LAWRITER, INC.,


LAWRITER LLC,


OSBA.COM LLC,


AND


INSTITUTE OF LEGAL PUBLISHING, INC. (f/k/a Lawriter Corporation)


ET AL.


Dated as of February 1, 2008


Page 1

--------------------------------------------------------------------------------


 
LLC INTERESTS PURCHASE AGREEMENT
 
THIS LLC INTERESTS PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 1, 2008 (the “Effective Date”) by and among Collexis Holdings, Inc., a
Nevada corporation (“Collexis”), Lawriter, Inc., a Nevada corporation and
wholly-owned Subsidiary of Collexis (“Acquisition Sub” and, together with
Collexis, “Buyer”), Lawriter LLC, an Ohio limited liability company
(“Lawriter”), OSBA.COM LLC, an Ohio limited liability company (“OSBA”), and
Institute of Legal Publishing, Inc. (f/k/a Lawriter Corporation), an Ohio
corporation (“Lawcorp” and, collectively with OSBA, “Members” or “Sellers”).
Buyer, Lawriter, and Sellers are referred to collectively herein as the
“Parties.” For purposes of Sections 6, 8, 9 and 11 of this Agreement only,
Joseph W. Shea, III (“Shea”), Denny L. Ramey (“Ramey”) and the Association shall
be added as parties (hereinafter, individually, the “Ancillary Party,” and
collectively the “Ancillary Parties”).
 
WHEREAS, Members in the aggregate own all of the limited liability company
interests of Lawriter; and
 
WHEREAS, Buyer desires to purchase from Members, and Members desire to sell to
Buyer, all of the issued and outstanding limited liability company interests of
Lawriter in return for cash and certain other consideration described herein.
 
NOW, THEREFORE, in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.
 
SECTION 1. DEFINITIONS.
 
“Acquisition Taxes” shall have the meaning ascribed thereto in Section 8 of this
Agreement.
 
“Additional Analytical Publications” shall mean books or treatises now or
hereafter published by Shea or his Affiliates.
 
“Additional Content” has the meaning set forth in Section 6(h) below.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a) or any similar group defined under a similar provision of state, local,
or foreign law.
 
“Association” means the Ohio State Bar Association.
 
“Bankruptcy Law Handbook” shall mean that certain book which is a treatise on
bankruptcy law.
 
Page 2

--------------------------------------------------------------------------------


 
“Business Reps” has the meaning set forth in Section 8 below.
 
“Buyer” has the meaning set forth in the preface above.
 
“Cap” has the meaning set forth in Section 8 below.
 
“Cincinnati Court Index Press” shall mean that certain news publication that is
the law publication of the Hamilton County Courts in the State of Ohio.
 
“Closing” has the meaning set forth in Section 2(c) below.
 
“Closing Date” has the meaning set forth in 2(c) below.
 
“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collexis Products” has the meaning set forth in Section 2(b) below.
 
“Confidential Information” has the meaning set forth in Section 6.
 
“Consortium Capital Contribution” has the meaning set forth in Schedule
2(b)(ii)(C) below as to each Consortium License.
 
“Consortium Licenses” has the meaning set forth in Section 2(b) below.
 
“Consortium Net Profit” has the meaning set forth in Section 2(b) below (also
referred to by the Parties as the “Piece of the Rock Payments”).
 
“Consortium Party” shall mean a party to a Consortium License other than
Lawriter.
 
“Controlled Group” has the meaning set forth in Code Section 1563.
 
“Core Rep” has the meaning set forth in Section 8 below.
 
“Deductible” has the meaning set forth in Section 8 below.
 
“Disclosure Schedule” has the meaning set forth in Section 4 below.
 
“Earnout” has the meaning set forth in Section 2(b) below.
 
“Earnout Percentage” has the meaning set forth in Section 2(b) below.
 
“Earnout Period” has the meaning set forth in Section 2(b) below.
 
“Earnout Start Date” has the meaning set forth in Section 2(b) below.
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in
 
Page 3

--------------------------------------------------------------------------------


 
ERISA Section 3(3)) and any other employee benefit plan, program or arrangement
of any kind.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).
 
“Encumbrances” shall mean any and all indebtedness, liabilities, encumbrances,
liens, obligations, restrictions, or claims against or relating to Lawriter or
all or any part of its assets, including the Lawriter and Casemaker trademarks,
known or unknown, contingent or liquidated, and such other indebtedness,
liabilities, encumbrances, liens, obligations, restrictions, or claims
(contractual or otherwise) as may relate thereto.
 
“Environmental, Health, and Safety Requirements” means all federal, state,
local, and foreign statutes, regulations, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances, or wastes, chemical substances, or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each entity that is treated as a single employer with
Lawriter for purposes of Code Section 414.
 
“Escrow Agent” means Escrow Associates, Inc.
 
“Escrow Agreement” means the Escrow Agreement attached hereto as Exhibit A.
 
“Escrowed Materials” has the meaning set forth in Section 6(h).
 
“Financial Statements” has the meaning set forth in Section 4(f) below.
 
“Fixed Payment” has the meaning set forth in Section 2(b) below.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Georgia Courts” has the meaning set forth in Section 11(h) below.
 
“Georgia Law” has the meaning set forth in Section 11(h) below.
 
“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.
 
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment
 
Page 4

--------------------------------------------------------------------------------


 
thereto, and including any amendment thereof.
 
“Indemnified Party” has the meaning set forth in Section 8(d) below.
 
“Indemnifying Party” has the meaning set forth in Section 8(d) below.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).
 
“Joint Venture Agreement” shall have the meaning ascribed thereto in Section
4(m)(xi) of this Agreement.


“Knowledge” means, except as otherwise provided in this Agreement, actual
knowledge after reasonable investigation. A Person (other than an individual)
will be deemed to have “Knowledge” (as defined in this definition or otherwise
in this Agreement) of a particular fact or other matter if any individual who is
serving or has served as a member, director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) had Knowledge of such fact
or other matter or any such Person who shall be serving in such capacity at the
time “knowledge” is to be determined, has knowledge as defined herein.
 
“Lawcorp” has the meaning set forth in the preface above.
 
“Lawriter” has the meaning set forth in the preface above.
 
“Lawriter Interests” means all of that right, title and interest held by a
Person in Lawriter, including, without limitation, all voting rights, economic
rights, capital interests and income interests therein.
 
“Lawriter Operating Agreement” means the Limited Liability Company Agreement of
Lawriter, dated June 20, 2000, as amended.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Lawriter.
 
Page 5

--------------------------------------------------------------------------------


 
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Lawriter holds any
Leased Real Property.
 
“Legal Research Services” has the meaning set forth in Section 2(b) below.
 
“License Agreement” shall mean that certain agreement entered into by and
between Lawriter and the Association as of the 20th day of June 2000, as amended
by that certain amendment dated June 20, 2006, and the License Agreement
Amendment.
 
“License Agreement Amendment” shall mean that certain amendment to the License
Agreement and having such terms and conditions as are contemplated in this
Agreement, a form of which is attached hereto and marked as Exhibit B.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for taxes not yet due and payable or for taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Lawriter, taken as a whole, excluding any
effect or change arising out of either of the following: (a) any change or trend
in the economy in general or generally in the industry in which Lawriter
operates, or (b) this Agreement or the transactions contemplated by this
Agreement.
 
“Members” has the meaning set forth in the preface above.
 
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
 
“Most Recent Balance Sheet Date” means the date of the Most Recent Balance
Sheet.
 
“Most Recent Financial Statements” has the meaning set forth in Section 4(f)
below.
 
“Most Recent Fiscal Month End” has the meaning set forth in Section 4(f) below.
 
“Most Recent Fiscal Year End” has the meaning set forth in Section 4(f) below.
 
“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).
 
“Net Sales” has the meaning set forth in Section 2(b) below.
 
“Net Taxes” shall have the meaning ascribed thereto in Section 8 of this
Agreement.
 
“OATL Verdict Reporter” shall mean that certain monthly publication of the Ohio
Academy of Trial Lawyers that summarizes various verdicts and settlements.
 
Page 6

--------------------------------------------------------------------------------


 
“Ohio Evidence Manual” means that certain book which is a treatise on the Ohio
rules of evidence.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Original Database and Software” has the meaning set forth in Section 4(l)
below.
 
“OSBA” has the meaning set forth in the preface above.
 
“OSBA Member” shall have the meaning ascribed to the term “Member” in the
License Agreement.
 
“Parties” has the meaning set forth in the preface above.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
“Plan” has the meaning set forth in Section 4(s) below.
 
“Post-Closing Covenant” shall mean any covenant or agreement made or given in
Section 6 of this Agreement with respect to any act, action, refrain, limitation
or other matter that is to occur following (as opposed to on or before) the
Closing.
 
“Pre-Closing Tax Period” has the meaning set forth in Section 9(a) below.
 
“Proprietary Information” has the meaning set forth in Section 6(d) below.
 
“Purchase Price” has the meaning set forth in Section 2(b) below.
 
“Ramey” shall have the meaning ascribed thereto in the preface above.
 
“Receiving Party” shall have the meaning ascribed thereto in Section 6(d).
 
“Regulatory Rep” has the meaning set forth in Section 8 below.
 
“Representatives” has the meaning set forth in Section 6(d) below.
 
“Restricted Territory” shall mean the territory defined as the United States of
America and its several territories.
 
“Scheduled Payment” shall have the meaning ascribed thereto in Section
2(b)(i)(B)(3) of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
Page 7

--------------------------------------------------------------------------------


 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Security Agreement” has the meaning set forth in Section 2(b) below.
 
“Sellers” has the meaning set forth in the preface above.
 
“Service” means the Casemaker® online legal research service made available to a
Consortium Party pursuant to its respective Consortium License and to the
Association pursuant to the License Agreement.
 
“Shea” shall have the meaning ascribed thereto in the preface above.
 
“Shea Carveout” means, collectively (i) the Ohio Evidence Manual, (ii) the
Bankruptcy Law Handbook, (iii) the OATL Verdict Reporter, (iv) the Cincinnati
Court Index Press, and (v) the Additional Analytical Publications.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.
 
“Successor Business” has the meaning set forth in Section 2(b) below.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third-Party Claim” has the meaning set forth in Section 8(d) below.
 
Page 8

--------------------------------------------------------------------------------


 
“Thunderstone Agreement” has the meaning set forth in Section 6(j) below.
 
“Thunderstone Obligation” has the meaning set forth in Section 6(j) below.
 
“Thunderstone Software” has the meaning set forth in Section 6(j) below.
 
“Trade Secrets” has the meaning set forth in Section 6 below.
 
“Triggering Event Fees” has the meaning set forth in Schedule 2(b)(ii)(C) below
as to each Consortium License.
 
“Updated Content” has the meaning set forth in Section 6(h) below.
 
“Updated Thunderstone Software” shall have the meaning ascribed thereto in
Section 6(h) of this Agreement.
 
WARN Act” has the meaning set forth in Section 4(r) below.
 
SECTION 2. PURCHASE AND SALE OF LAWRITER INTERESTS.
 
(a) Summary of Transaction. On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase all of the Lawriter Interests from the
Members and each Member agrees to sell, transfer and assign to Buyer all of its
Lawriter Interest for the consideration specified below in this Section 2.
 
(b) Purchase Price. As the sole and complete consideration for the Lawriter
Interests, Buyer agrees to pay the following: (i) the Fixed Payment and (ii) the
Earnout (if any), as follows (the Fixed Payment and the Earnout (if any) being
referred to hereinafter collectively as the “Purchase Price”):
 
(i) Fixed Payment. The Fixed Payment is Nine Million Dollars ($9,000,000) (the
“Fixed Payment”), payable as follows:


(A) OSBA Portion. One half of the Fixed Payment (or $4,500,000) shall be paid to
OSBA as follows:


(1) a cash payment of $1,125,000 at the Closing, by wire transfer of immediately
available funds to such account designated by OSBA in writing at least one
business day prior to the Closing Date;


(2) four cash payments of $313,750 each, for a total of $1,255,000, by wire
transfer in immediately available funds to such account designated by OSBA in
writing at least one business day prior to the applicable payment date, payable
during the first year following the Closing respectively on the 3-month,
6-month, 9-month and 1-year anniversaries of the Closing Date; and


(3) either (y) crediting against the balance, 100% of the monthly fee that would
otherwise be payable by the Association to Lawriter under the License Agreement
for the Service for the sixty (60) months following the Closing (which equals a
 
Page 9

--------------------------------------------------------------------------------


 
credit of approximately $424,000 per twelve month period or $2,120,000 in
total); provided, however, that the License Agreement Amendment shall extend the
term of the License Agreement to accommodate such credit and to make such
further changes as are described in Section 6(i) of this Agreement, or (z)
paying all or any portion of such balance directly to OSBA on a monthly basis,
in which case the Association would resume making payments to Lawriter under the
License Agreement as would thereafter come due in the Ordinary Course of
Business; provided, further, that with respect to the unpaid portion of the
Fixed Payment, Buyer shall have the right to prepay all or any portion thereof.


(B) Lawcorp Portion. One-half of the Fixed Payment (or $4,500,000) is to be paid
to Lawcorp as follows:


(1) a cash payment of Five Hundred Thousand Dollars ($500,000) at the Closing,
by wire transfer in immediately available funds to such account designated by
Lawcorp in writing at least one business day prior to the Closing Date;


(2) Four Hundred Ninety Nine Thousand Nine Hundred and Ninety Nine Dollars and
Fifty Cents ($499,999.50) in shares of Collexis common stock is to be paid at
Closing, which for purposes hereof shall result in the subscription for and
issuance of Six Hundred Sixty Six Thousand Six Hundred and Sixty Six (666,666)
shares of Collexis common stock, based on an agreed value of seventy-five cents
($0.75) per share (the "Stock") pursuant to the Investor Letter (as defined
below); provided, however, that Lawcorp shall have first completed Collexis’
Investor Letter, a copy of which form is attached hereto and marked as Exhibit
2(b)(i)(B)(2)(the “Investor Letter”) [Collexis shall instruct its transfer agent
to deliver to Lawcorp a certificate for the Stock promptly after Closing.
Lawcorp and Collexis agree that the Stock shall be “restricted securities” under
Rule 144. Collexis represents and warrants that it has made as of the Closing
and shall make thereafter all necessary filings with the SEC as required under
the Securities Act of 1933 and to take such other actions as are reasonably
requested by Lawcorp, including, without limitation, the issuance of legal
opinions if required, so as to permit Lawcorp to sell the Stock in accordance
with such Rule.]; and


(3) Three Million Five Hundred Thousand Dollars and Fifty Cents ($3,500,000.50)
to be paid in scheduled cash payments in the amounts and as of the dates as
follows (collectively, the “Scheduled Payments”): (x) Five Hundred Thousand
Dollars and Fifty Cents ($500,000.50), which amount is to be paid on or before
the 8th day of February 2008; and (z) Seven Hundred Fifty Thousand Dollars
($750,000) each upon and coincident with the first, second, third, and fourth
anniversaries of the Closing; provided, however, that with respect to the
Scheduled Payments, Buyer shall have the right to prepay all or any portion
thereof, the obligation for which shall be secured by a pledge of Lawriter’s
accounts receivables earned from the Consortium Licenses in the event of a
default in the payment of any one of the installments payments to Lawcorp
 
Page 10

--------------------------------------------------------------------------------


 
described under this Section 2(b)(i)(B)(2) and a first-priority lien on the
Lawriter equipment pursuant to a Security Agreement in the form attached hereto
as Exhibit E (the “Security Agreement”) to secure such installment payments.


(ii) Earnout.


(A)  Earnout Defined. For purposes of this Section 2(b)(ii), “Earnout” shall
mean a lump sum cash payment equal to the product of the Earnout Percentage
multiplied by Net Sales of the Successor Business during each calendar quarterly
period within the Earnout Period, reduced by the Consortium Net Profits;
provided, however, that in no event shall the aggregate of any or all such cash
payments exceed Fifteen Million Dollars ($15,000,000).


(B) Payment. The Earnout shall be divided equally and paid on a prorata basis to
each Member (in each case, by wire transfer in immediately available funds to
such account designated by Lawcorp or OSBA, respectively, in writing at least
one business day prior to the applicable payment date) within twenty (20) days
following the end of such quarterly period to which it relates and adjusted in
subsequent periods as necessary to reflect any changes in Net Sales as set forth
in Buyer’s annual audited financial statements for the applicable fiscal period.
The Earnout shall be paid with respect to Net Sales during the period beginning
on the Earnout Start Date (as defined below) and ending on the last day of the
60th calendar month thereafter (the “Earnout Period”), with the calculation for
any part year period being determined on a pro rata monthly basis by Buyer’s
auditors.


(C) Additional Definitions. For purposes of the Earnout, the following phrases
shall have the meaning ascribed thereto: (1) “Consortium Net Profits” shall mean
that amount as may become due to each Consortium Party (collectively, the
“Consortium Parties”) in accordance with its respective Consortium License as a
result of the transaction contemplated in this Agreement, which for this
purpose, each of the Members shall have provided on Schedule 2(b)(ii)(C)(1) its
respective “Consortium Capital Contribution” as of Closing and on a supplement
to such Schedule its Triggering Event Fees not later than thirty (30) days
following Closing; (2) “Consortium Licenses” shall mean those agreements set
forth under the heading “Consortium Licenses” in Section 4(m) of the Disclosure
Schedule; (3) “Earnout Percentage” means 3.75% of Net Sales; provided, however,
that if prior to the Earnout Start Date, Buyer (or any Affiliate thereof) does
not acquire one or more USA legal content providers having aggregate annual Net
Sales of at least One Million Dollars ($1,000,000), then the Earnout Percentage
will be increased from 3.75% of Net Sales to 3.9% of Net Sales; provided,
further, that such Earnout Percentage shall return to 3.75% as of the date of
the acquisition by Buyer or any of its Affiliates of such a content provider or
providers and thereafter for the remainder of the Earnout Period; (4) “Earnout
Start Date” means the first to occur of the following dates: (y) the first day
of that calendar month on which the aggregate Net Sales of the Successor
Business for each of the previous three consecutive calendar months following
the Closing have been at least equal to $2,750,000, or (z) the first
 
Page 11

--------------------------------------------------------------------------------


 
day of the eighteenth month following Closing; (5) “Legal Research Services”
means the marketing, sales, licensing or other business undertaking relating to
the online use (y) to any individual, business, or other entity (including,
without limitation bar associations, law firms or lawyers) of the Escrowed
Materials, and (z) to bar associations, law firms or lawyers of those other
products and services that are described on that certain document labeled “The
New Lawriter” (a copy of which is attached hereto as Schedule 2(b)(ii)(C)(5));
(6) “Net Sales” means the gross revenues of the Successor Business from Legal
Research Services, less returns, discounts, allowances, sales taxes, and bad
debt reserves, all as determined in accordance with GAAP; provided, however,
that in no event shall Net Sales include any such Successor Business revenue
derived from Collexis Products; (7) “Collexis Products” shall mean any product
or service that does not constitute Legal Research Services, which products and
services include, without limitation, transactions, e-discovery and customized
solutions or any other products or services created, invented, developed or
otherwise in-licensed by Buyer or any Affiliate thereof that do not constitute
Legal Research Services; and (8) “Successor Business” means Lawriter, Buyer or
any Affiliate thereof.


(D) With each quarterly Earnout payment, Buyer shall furnish to Sellers complete
and detailed written information as to the Net Sales for such quarter and all
other matters upon which the calculation of the amount of the payment was based.
Not more than once per any twelve consecutive monthly period, Sellers shall have
the right to jointly appoint an independent certified public accountant who may
on Sellers’ behalf review at Sellers’ sole cost and expense Buyer’s books and
records as and to the extent the same shall pertain to the Earnout to verify
such information and the calculation of the Earnout payment amount and to speak
with Buyer’s auditors with respect to the same; provided, however, that such
rights shall lapse upon and coincident with the first anniversary of the last
day of the Earnout Period; provided, further, that if the review conducted under
this Section 2(b)(ii)(D) evidences that the Earnout payment made hereunder is
underpaid by more than ten (10%) of the amount that should have been paid, then
Buyer shall be obligated to reimburse Sellers for the expenses reasonably and
actually incurred by Sellers for such annual review undertaken in connection
therewith.
 
(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Thompson Hine LLP, 10 West Broad
Street, Suite 700, Columbus, Ohio 43215, simultaneously with the execution of
this Agreement, or such other location, date and time as the parties shall
mutually agree (the “Closing Date”).
 
(d) Deliveries at Closing. At the Closing, (i) Sellers will deliver to Buyer the
various certificates, instruments, and documents referred to in Section 7(a)
below, (ii) Buyer will deliver to Sellers the various certificates, instruments,
and documents referred to in Section 7(b) below, (iii) if the Lawriter Interests
are certificated, each Member will deliver to Buyer limited liability company
certificates representing all of its Lawriter Interests, endorsed in blank or
accompanied by duly executed assignment documents, and (iv) Buyer will deliver
to each Member the consideration specified in Section 2(b) above to be paid at
Closing.
 
Page 12

--------------------------------------------------------------------------------


 
(e) Withholding Rights; Deductions. Buyer shall be entitled to deduct and
withhold from any payment to any Person under this Agreement or any related
agreements such amounts as it is required to deduct and withhold with respect to
the making of such payment or any other Tax withholding obligation with respect
to the sale of the Lawriter Interests owed by such Person as of the Closing. To
the extent that amounts are so withheld or deducted by the Buyer such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to such Person in respect of which such deduction and withholding was made by
the Buyer. Buyer will pay over to the appropriate governmental entity amounts
withheld under this clause.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES CONCERNING TRANSACTION.
 
(a) Sellers’ Representations and Warranties. Each Seller severally represents
and warrants to Buyer that the statements contained in this Section 3(a) with
respect to it, and each Seller jointly and severally represents and warrants to
Buyer that the statements contained in this Section 3(a) with respect to
Lawriter, are true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing Date (as though made then
and as though the Closing Date were substituted for the date of this Agreement
throughout this Section 3(a)).
 
(i) Organization of Members. Each Member is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation or
formation.
 
(ii) Authorization of Transaction. Each Seller has full power and authority
(including, as applicable, full corporate or other entity power and authority)
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of each
Seller, enforceable in accordance with its terms and conditions. Sellers need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement. The execution,
delivery and performance of this Agreement and all other agreements contemplated
hereby and to which Seller is to be a party has been duly authorized by such
Seller.
 
(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any Seller is subject or any provision of its charter,
bylaws or other governing documents, (B) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which any Seller is a party or by which it is bound or to which any of its
assets are subject, or result in the imposition of any Lien upon any of its
assets, or (C) result in the imposition or creation of a Lien upon or with
respect to any Lawriter Interests.
 
(iv) Brokers’ Fees. Neither Lawriter nor any other Seller has any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.
 
Page 13

--------------------------------------------------------------------------------


 
(v) Lawriter Interests. Each Member holds of record and owns beneficially its
respective 50% of the Lawriter Interests, free and clear of any restrictions on
transfer, Taxes, Liens, options, warrants, purchase rights, contracts,
commitments, equities, claims or demands (other than any of the foregoing
arising under the Securities Act, state securities laws, the Joint Venture
Agreement, or the Lawriter Operating Agreement). No Member is a party to any
option, warrant, purchase right, or other contract or commitment (other than
this Agreement, the Joint Venture Agreement, or the Lawriter Operating
Agreement) that could require it to sell, transfer, or otherwise dispose of any
limited liability company interest of Lawriter. No Member is a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any limited liability company interest of Lawriter other than the
Lawriter Operating Agreement. Notwithstanding the foregoing, the Lawriter
Operating Agreement shall be terminated upon and coincident with Closing.
 
(vi) Piece of the Rock Payments. The Consortium Capital Contribution and
Triggering Event Fees are equal to the amounts and the formula by which the
corresponding “Piece of the Rock” payment due and owing under each of the
respective Consortium Licenses are as reflected on Schedule 2(b)(ii)(C) as
prepared for each respective Consortium Party and Consortium License referenced
thereon. The “Piece of the Rock” payments required to be made under the
Consortium Agreements in connection with the transaction contemplated in this
Agreement are the only payments Lawriter is required to make to any Person in
connection with the transactions contemplated by this Agreement.
 
(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Sellers that the statements contained in this Section 3(b) are true, correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(b)).
 
(i) Organization of Buyer. Each Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
 
(ii) Authorization of Transaction. Each Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of each Buyer, enforceable
in accordance with its terms and conditions. Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by each Buyer.
 
(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which either Buyer is
 
Page 14

--------------------------------------------------------------------------------


 
subject or any provision of its charter, bylaws, or other governing documents or
(B) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which either Buyer is a party or by
which it is bound or to which any of its assets are subject.
 
(iv) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
(v) Investment. Buyer is not acquiring the Lawriter Interests with a view to or
for sale in connection with any distribution thereof within the meaning of the
Securities Act.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES CONCERNING LAWRITER.  Lawriter and
each Seller jointly and severally represents and warrants to Buyer that the
statements contained in this Section 4 are true, correct and complete as of the
date of this Agreement and will be true, correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Section 4), except as set forth in
the disclosure schedule delivered by Sellers to Buyer on the date hereof and
initialed by the Parties (the “Disclosure Schedule”). The Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 4.
 
(a) Organization, Qualification, and Corporate Power. Lawriter is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Lawriter is duly qualified and
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect. Lawriter has full
limited liability company power and authority to carry on the business in which
it is engaged and all licenses, permits, and authorizations necessary to carry
on the businesses in which it is engaged and to own and use the properties owned
and used by it. Section 4(a) of the Disclosure Schedule lists the directors or
managers and officers of Lawriter. Lawriter has delivered to Buyer correct and
complete copies of the certificate of formation or other charter documents of
Lawriter and the Lawriter Operating Agreement (in each case as amended to date).
There are no agreements among Lawriter and its Members or among the Members
relating to or otherwise governing the issues reflected in the Lawriter
Operating Agreement other than the Joint Venture Agreement and the Lawriter
Operating Agreement. The minute books (containing the records of meetings of the
members, the board of directors or managers, and any committees of the board) of
Lawriter are correct and complete. Lawriter is not in default under or in
violation of any provision of its charter or the Lawriter Operating Agreement.
 
(b) Capitalization. The entire authorized equity of Lawriter consists of limited
liability company interests, of which each Member is both the record and
beneficial owner of 50%. All of the Lawriter Interests have been duly
authorized, are validly issued, fully paid, and non-assessable. Except as may
otherwise be provided in the Joint Venture Agreement or the Lawriter Operating
Agreement (which Operating Agreement shall be terminated upon and
 
Page 15

--------------------------------------------------------------------------------


 
coincident with Closing), (i) there are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require Lawriter to issue,
sell, or otherwise cause to become outstanding any equity of Lawriter other than
the Lawriter Interests held by the Members; (ii) there are no outstanding or
authorized appreciation, phantom, profit participation, or similar rights with
respect to Lawriter Interests; and (iii) there are no voting trusts, proxies, or
other agreements or understandings with respect to the voting of the limited
liability company interests of Lawriter. All offers or sales of securities of
Lawriter have been made in accordance with applicable securities laws, including
compliance with applicable exemptions under the Securities Act and applicable
state securities laws.
 
(c) Non-contravention. Lawriter is not required to give any notice to, make any
filing with, or obtain any authorization, consent, waiver or approval of any
government or governmental agency or other third party (except as may otherwise
be provided in the Lawriter Operating Agreement, which agreement shall be
terminated upon and coincident with Closing) in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, waiver
or approval would not have a Material Adverse Effect.
 
(d) No Subsidiaries. Lawriter does not have any Subsidiaries or Affiliates other
than Sellers.
 
(e) Title to Assets. Lawriter has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it, located on its
premises, or otherwise shown on the Most Recent Balance Sheet or acquired after
the date thereof, free and clear of all Liens or other Encumbrances, except for
properties and assets disposed of in the Ordinary Course of Business since the
date of the Most Recent Balance Sheet. Without limiting the generality of the
foregoing, Lawriter has good and marketable title, free and clear of all Liens
or other Encumbrances, to the assets listed on Schedule 4(e) as being owned by
Lawriter, and as of the Closing Date, will have good and marketable title, free
and clear of all Liens or other Encumbrances, to the federal registrations of
the Lawriter and the Casemaker trademarks now being used by Lawriter in
connection with its business. Neither Member holds, owns, claims or otherwise
asserts any rights whatsoever to any property or right thereto used by Lawriter
in the Ordinary Course of Business or otherwise owned by Lawriter.
 
(f)  Financial Statements. Attached hereto as Exhibit C are the following
financial statements (collectively the “Financial Statements”): (i) compiled and
reviewed consolidated balance sheets and profit and loss statements and changes
in cash flow as of and for the fiscal year ended December 31, 2006 (the “Most
Recent Fiscal Year End”) for Lawriter; and (ii) unaudited consolidated balance
sheets and statements of income and expense (the “Most Recent Financial
Statements”) for the month and interim period ended November 30, 2007 (the “Most
Recent Fiscal Month End”) for Lawriter. The Financial Statements (including the
notes thereto) are true, correct and complete, have been prepared in accordance
with GAAP throughout the periods covered thereby and present fairly the
financial condition of Lawriter as of such dates and the results of operations
of Lawriter for such periods; provided, however, that the Most Recent Financial
Statements are subject to normal year-end adjustments (which will not be
material individually or in the aggregate) and lack footnotes and other
presentation items.
 
(g) Events Subsequent to Most Recent Fiscal Year End. Except as expressly set
forth below
 
Page 16

--------------------------------------------------------------------------------


 
in this Subsection (g), since the Most Recent Fiscal Year End, there has not
been any Material Adverse Change. Without limiting the generality of the
foregoing, since that date:
 
(i) Lawriter has not sold, leased, transferred, or assigned any assets, tangible
or intangible, outside the Ordinary Course of Business;
 
(ii) except as provided in Schedule 4(g)(A), (C), (D), (E), (F) and (G),
Lawriter has not entered into any agreement, contract, lease, or license;
 
(iii) except as provided in Schedule 4(g)(B), (C), (D), (E), (F) and (G), no
party has accelerated, terminated, made material modifications to, or canceled
any agreement, contract, lease, or license to which Lawriter is a party or by
which it is bound;
 
(iv) Lawriter has not imposed or suffered any Lien upon any of its assets,
tangible or intangible;
 
(v) Lawriter has not made any capital expenditures outside the Ordinary Course
of Business;
 
(vi) Lawriter has not made any capital investment in, or any loan to, any other
Person outside the Ordinary Course of Business;
 
(vii) Lawriter has not created, incurred, assumed, or guaranteed more than
$10,000 in aggregate indebtedness for borrowed money and capitalized lease
obligations;
 
(viii) Lawriter has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property
outside the Ordinary Course of Business;
 
(ix) there has been no change made or authorized in the charter of Lawriter or
the Lawriter Operating Agreement;
 
(x) Lawriter has not issued, sold, or otherwise disposed of any limited
liability company interests, or granted any options, warrants, or other rights
to purchase or obtain (including upon conversion, exchange, or exercise) any
such interests;
 
(xi) Except as otherwise provided in Section 5(c) below, Lawriter has not
declared, set aside, or paid any dividend or made any distribution with respect
to its limited liability company interests (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of such interests;
 
(xii) Lawriter has not experienced any damage, destruction, or loss (whether or
not covered by insurance) to its property, normal wear and tear excepted;
 
(xiii) except as provided in Schedule 4(g)(D) and (E), Lawriter has not made any
loan to, or entered into any other transaction with, any of its directors,
officers, or employees outside the Ordinary Course of Business;
 
Page 17

--------------------------------------------------------------------------------


 
(xiv) except as provided in Schedule 4(g)(F), Lawriter has not entered into or
terminated any employment contract or collective bargaining agreement, written
or oral, or modified the terms of any existing such contract or agreement;
 
(xv) Lawriter has not granted any increase in the base compensation of any of
its directors or managers, officers, or employees outside the Ordinary Course of
Business;
 
(xvi) Lawriter has not adopted, amended, modified, or terminated any bonus,
profit sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its directors or managers, officers, or employees (or
taken any such action with respect to any other Employee Benefit Plan);
 
(xvii) Lawriter has not made any other change in employment terms for any of its
directors or managers, officers, or employees outside the Ordinary Course of
Business;
 
(xviii) Lawriter has not made any loans or advances of money; and
 
(xix) Lawriter has not committed to any of the foregoing.
 
(h) Undisclosed Liabilities. Lawriter does not have any liability (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due, including any liability for Taxes) of the type requiring
financial statement disclosure, except for (i) liabilities set forth on the face
of the Most Recent Balance Sheet (rather than in any notes thereto) and (ii)
liabilities that have arisen after the Most Recent Fiscal Month End in the
Ordinary Course of Business.
 
(i) Legal Compliance. Lawriter has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder and including the Foreign Corrupt Practices Act,
15 U.S.C. 78dd-1 et seq.) of federal, state, local, and foreign governments (and
all agencies thereof), and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
it alleging any failure so to comply.
 
(j) Tax Matters.
 
(i) Lawriter has filed all federal Tax Returns and all state or other Tax
Returns that it was required to file. All such Tax Returns as so filed are true
and correct in all material respects and disclose the true and correct
distributable net income of the members thereof for the periods covered thereby.
All Taxes due and owing by Lawriter (whether or not shown on any Tax Return)
have been paid. Lawriter is not currently the beneficiary of any extension of
time within which to file any Tax Return. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of Lawriter. Lawriter
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, member, or other third party, and all Forms W-2 and 1099 required with
respect thereto have been properly completed and timely filed.
 
(ii) There is no dispute or claim concerning any Tax liability of Lawriter
either
 
Page 18

--------------------------------------------------------------------------------


 
(A) claimed or raised by any authority in writing or (B) as to which any of
Sellers and the directors or managers or officers of Lawriter has Knowledge
based upon personal contact with any agent of such authority.
 
(iii) Section 4(j) of the Disclosure Schedule lists all federal, state, local,
and foreign Tax Returns filed with respect to Lawriter for taxable periods ended
on or after December 31, 2003, indicates those Tax Returns that have been
audited, and indicates those Tax Returns that currently are the subject of
audit. Sellers have delivered to Buyer correct and complete copies of all
federal Income Tax Returns, examination reports, and statements of deficiencies
assessed against, or agreed to by Lawriter on or since December 31, 2003.
Lawriter has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.
 
(iv) The unpaid Taxes of Lawriter (A) did not, as of the Most Recent Fiscal
Month End, exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Most Recent Balance Sheet (rather than in
any notes thereto) and (B) for all periods prior to the Closing will not exceed
that reserve as adjusted for operations and transactions through the Closing
Date in accordance with the past custom and practice of Lawriter in filing its
Tax Returns.
 
(v) Lawriter will not be required to include any item of income in, or exclude
any item of deduction from, its distributable net income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any:
 
(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;
 
(B) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;
 
(C) intercompany transactions or any excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);
 
(D) installment sale or open transaction disposition made on or prior to the
Closing Date; or
 
(E) prepaid amount received on or prior to the Closing Date.
 
(k) Real Property.
 
(i) Lawriter does not own any real property or any interest in leased property,
except for the leaseholds created under the real property leases identified in
clause (ii) below.
 
(ii) Section 4(k)(ii) of the Disclosure Schedule sets forth the address of each
parcel of Leased Real Property, and a true and complete description of all
Leases for each such Leased Real Property (including the date and name of the
parties to such Lease
 
Page 19

--------------------------------------------------------------------------------


 
document) used in Lawriter’s business or with respect to which it otherwise has
any obligation. Sellers have delivered to Buyer a true and complete copy of each
such Lease document, including any amendments thereto. Except as set forth in
Section 4(k)(ii) of the Disclosure Schedule, with respect to each of the Leases:
 
(A) such Lease is legal, valid, binding, enforceable and in full force and
effect;
 
(B) the transactions contemplated by this Agreement do not require the consent
of any other party to such Lease, will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;
 
(C) Lawriter’s possession and quiet enjoyment of the Leased Real Property under
such Lease has not been disturbed and there are no disputes with respect to such
Lease;
 
(D) neither Lawriter, nor any other party to the Lease is in breach of or
default under such Lease, and no event has occurred or circumstance exists that,
with the delivery of notice, the passage of time or both, would constitute such
a breach or default, or permit the termination, modification or acceleration of
rent under such Lease;
 
(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;
 
(F) Lawriter does not owe, nor will it owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;
 
(G) the other party to such Lease is not an affiliate of, and otherwise does not
have any economic interest in, Lawriter;
 
(H) Lawriter has not subleased, licensed or otherwise granted any Person the
right to use or occupy the Leased Real Property or any portion thereof; and
 
(I) Lawriter has not collaterally assigned or granted any other Lien in such
Lease or any interest therein.
 
(l) Intellectual Property.
 
(i) Section 4(l)(i) of the Disclosure Schedule contains a listing of all
materials included in the database made available in the Service and all
computer software that is part of the operation of the Service (collectively,
the “Original Database and Software”).
 
(ii) Lawriter has not interfered with, infringed upon, misappropriated or
violated any
 
Page 20

--------------------------------------------------------------------------------


 
Intellectual Property rights of third parties; and none of Sellers or the
directors, members or officers of Lawriter has ever received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Lawriter
must license or refrain from using any Intellectual Property rights of any third
party). To the Knowledge of Lawriter, Sellers, and the directors, members, or
officers of Lawriter, no third party has interfered with, infringed upon,
misappropriated, or violated any Intellectual Property rights of Lawriter (with,
for purposes of this Section 4(l)(ii), the definition of Knowledge to include
knowledge that Lawriter, Sellers, or the directors, members, or officers of
Lawriter reasonably could be expected to discover or otherwise become aware of
in the Ordinary Course of Business or in the proper discharge of their
obligations).
 
(iii) Lawriter Owned & Out-Licensed IP. Section 4(l)(iii) of the Disclosure
Schedule identifies each license, sublicense, agreement, or other permission
that Lawriter has granted to any third party with respect to the Original
Database and Software or any of its other Intellectual Property (together with
any exceptions). Lawriter has no patents or registrations or applications with
respect thereto, or any copyright registrations or applications with respect
thereto. Lawriter has delivered to Buyer correct and complete copies of all such
licenses, sublicenses, agreements, and permissions (as amended to date) which
are in writing. Section 4(l)(iii) of the Disclosure Schedule also identifies
each item of Intellectual Property not otherwise described in Subsection (iv)
below (including, without limitation, trade names or unregistered trademarks,
service marks, corporate names, Internet domain names, copyright and computer
software items) which is used by Lawriter in connection with its business, owned
by or to which rights are held by Lawriter, and the loss of use of which could
have a Material Adverse Effect. With respect to each item of Intellectual
Property required to be identified in Section 4(l)(iii) of the Disclosure
Schedule:
 
(A) Lawriter possess all right, title, and interest in and to the item, free and
clear of any Lien, license, or other restriction;
 
(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;
 
(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened that challenges the legality,
validity, enforceability, use, or ownership of the item; and
 
(D) Lawriter has not ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.
 
(iv) Third Party IP. Section 4(l)(iv) of the Disclosure Schedule identifies (A)
any part of the Original Database and Software that any third party owns and
that Lawriter uses in connection with its business; and (B) any item of
Intellectual Property other than the Original Database and Software that any
third party owns, that Lawriter uses, and that the loss of use of which could
have a Material Adverse Effect. Sellers have delivered to
 
Page 21

--------------------------------------------------------------------------------


 
Buyer correct and complete copies of all such licenses, sublicenses, agreements,
and permissions (as amended to date) pursuant to which any such use described
under this Subsection is made or otherwise described on Section 4(l)(iv) of the
Disclosure Schedule. With respect to each item of Intellectual Property required
to be identified in Section 4(l)(iv) of the Disclosure Schedule:
 
(A) the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect in all
respects;
 
(B) no party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;
 
(C) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;
 
(D) Lawriter has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission; and
 
(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Sellers, Lawriter, including a
failure by Sellers or Lawriter to pay any required maintenance fees).
 

   
(v) Lawriter owns or possesses or has the right to use (A) all of the Original
Database and Software, and (B) all other Intellectual Property used in or as is
necessary for the operation of its business as now being conducted and the loss
of use of which could have a Material Adverse Effect. Each item of Intellectual
Property owned or used by Lawriter immediately prior to the Closing will be
owned or available for use by Lawriter on identical terms and conditions
immediately subsequent to the Closing. Lawriter has taken all necessary and
desirable action to maintain and protect each item of Intellectual Property that
it owns or uses.

 
(vi) The foregoing representations and warranties, and all other applicable
representations and warranties in this Section 4, shall encompass the federal
registrations of the “Lawriter” and “Casemaker” trademarks being conveyed to
Lawriter prior to Closing.
 
(m) Contracts. Section 4(m) of the Disclosure Schedule lists the following
contracts and other agreements to which Lawriter is a party and pursuant to
which either party thereto has any outstanding performance obligation thereunder
on the date of this Agreement:
 
(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $10,000
per annum;
 
(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of
 
Page 22

--------------------------------------------------------------------------------


 
more than one (1) year or involve consideration in excess of $10,000;
 
(iii) any agreement concerning a partnership or joint venture;
 
(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $10,000 or under which it has imposed
a Lien on any of its assets, tangible or intangible;
 
(v) any agreement concerning confidentiality or non-competition;
 
(vi) the License Agreement;
 
(vii) the Consortium Licenses;
 
(viii) the Thunderstone Agreement;
 
(ix) the Lawriter Operating Agreement;
 
(x) the Trademark License Agreement;
 
(xi) that certain Joint Venture Agreement, dated as of June 20, 2000, by and
among the Association, OSBA, Shea and Lawcorp (the “Joint Venture Agreement”);
 
(xii) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$10,000 or providing severance benefits;
 
(xiii) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect; or
 
(xiv) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $10,000.
 
Sellers have delivered to Buyer a correct and complete copy of each written
agreement listed in Section 4(m) of the Disclosure Schedule (as amended to date)
and a written summary setting forth the terms and conditions of each oral
agreement referred to in Section 4(m) of the Disclosure Schedule. With respect
to each such agreement: (A) the agreement is legal, valid, binding, enforceable
and in full force and effect, and the other party to such agreement has no right
to modify or terminate the same as a result of the consummation of the
transactions contemplated hereby; (B) to the Knowledge of Lawriter, Sellers, and
the directors, managers, and officers of Lawriter, no party is in breach or
default and no event has occurred that with notice or lapse of time would
constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (C) no party has repudiated any provision
of the agreement.
 
(n) Notes and Accounts Receivable. All notes and accounts receivable of Lawriter
are reflected properly on its books and records, are valid receivables subject
to no setoffs or
 
Page 23

--------------------------------------------------------------------------------


 
counterclaims, are current and collectible, and will be collected in accordance
with their terms at their recorded amounts, subject only to the reserve for bad
debts set forth on the face of the Most Recent Balance Sheet (rather than in any
notes thereto) as adjusted for operations and transactions through the Closing
Date in accordance with the past custom and practice of Lawriter.
 
(o) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Lawriter.
 
(p) Insurance. Section 4(p) of the Disclosure Schedule sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) with respect to which Lawriter is a party, a named insured,
or otherwise the beneficiary of coverage:
 
(i) the name, address, and telephone number of the agent;
 
(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;
 
(iii) the policy number and the period of coverage;
 
(iv) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and
 
(v) a description of any retroactive premium adjustments or other loss-sharing
arrangements.
 
(q) Litigation. Section 4(q) of the Disclosure Schedule sets forth each instance
in which Lawriter (i) is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge or (ii) is a party or, to the Knowledge of Lawriter,
Sellers, or any director, manager, or officer of Lawriter, is threatened to be
made a party to any action, suit, proceeding, hearing, or investigation of, in,
or before (or that could come before) any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before (or that could come before) any arbitrator.
 
(r) Employees. To the Knowledge of Lawriter, Sellers, or any director, manager,
or officer of Lawriter, no executive, key employee or significant group of
employees plans to terminate employment with Lawriter during the next twelve
(12) months. Lawriter is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strike or grievance, claim of unfair labor
practices, or other collective bargaining dispute within the past three (3)
years. Lawriter has not committed any unfair labor practice. There are no
organizational efforts presently being made or threatened by or on behalf of any
labor union with respect to employees of Lawriter. Within the past three (3)
years, Lawriter has not implemented any plant closing or layoff of employees
that could implicate the Worker Adjustment and Retraining Notification Act of
1988, as amended, or any similar foreign, state, or local law, regulation, or
ordinance (collectively, the “WARN Act”), and no such action will be implemented
without advance notification to Buyer.
 
Page 24

--------------------------------------------------------------------------------


 
(s) Employee Benefits. Lawriter has no Employee Benefit Plans. Lawriter does not
maintain, contribute to or have an obligation to contribute to, or have any
liability or potential liability with respect to, any Employee Welfare Benefit
Plan providing health or life insurance or other welfare-type benefits for
current or future retired or terminated employees (or any spouse or other
dependent thereof) of Lawriter other than in accordance with COBRA. Section 4(s)
of the Disclosure Schedule lists each written agreement, contract, or other
arrangement—whether or not an Employee Benefit Plan (collectively a “Plan”)—to
which Lawriter is a party that is a “nonqualified deferred compensation plan”
subject to Code Section 409A. Each such Plan either (A) complies with the
requirements of Code Section 409A(a)(2), (3), and (4) and any Internal Revenue
Service guidance issued thereunder or (B) has been operated in good faith
compliance with such requirements.
 
(t) Guaranties. Lawriter is not a guarantor or otherwise is responsible for any
liability or obligation (including indebtedness) of any other Person.
 
(u) Business Continuity. The Service has not experienced bugs, failures,
breakdowns, or continued substandard performance in the past twelve (12) months
that has caused any substantial disruption or interruption in or to the use of
the Service, except, however, that for not more than two separate occasions
during that twenty-four consecutive monthly period prior to Closing the Service
suffered interruption for not more than 24 hours.
 
(v) Certain Business Relationships With Lawriter. None of Sellers, their
Affiliates, Sellers’ directors, managers, officers and employees, and Lawriter’s
directors, managers, officers, employees, and Members has been involved in any
business arrangement or relationship with Lawriter within the past twelve (12)
months, and none of the Sellers, their Affiliates, Sellers’ directors, managers,
officers, employees, members and shareholders and Lawriter’s directors,
managers, officers, employees, and Members owns any asset, tangible or
intangible, that is used in the business of Lawriter, except for the Casemaker
and the Lawriter trademarks which shall be transferred to Lawriter prior to the
Closing.
 
(w) Disclosure. None of the representations or warranties made by any Seller in
this Agreement, nor any statement made in any Schedule or any certificate,
instrument or document furnished by any Seller pursuant to this Agreement, when
taken together, contains any untrue statement of a material fact, or omits to
state any material fact necessary in order to make the statements and
information contained herein or therein, in the light of the circumstances under
which they were made, not misleading.
 
SECTION 5. PRE-CLOSING COVENANTS. The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing:
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 7 below).
 
(b) Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its or his best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in Section
 
Page 25

--------------------------------------------------------------------------------


 
3(a)(ii), Section 3(b)(ii), and Section 4(c) above.
 
(c) Operation of Business. Lawriter shall not engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business.
Without limiting the generality of the foregoing, Lawriter shall not declare,
set aside, or pay any dividend or make any distribution with respect to, or
redeem, purchase, or otherwise acquire, any of its limited liability company
interests, provided, however, that Lawriter may, prior to Closing, distribute on
such terms and conditions as Members shall agree (i) all accounts receivable and
cash and cash equivalents on hand immediately prior to Closing in excess of that
which is (A) equal to a pro rata portion of the monthly revenues of Lawriter for
that portion of the calendar month remaining from and after the date of Closing,
and (B) required to pay Lawriter’s payroll obligations and other payables
existing on the Closing, and (ii) the Texas Bar Association promissory note, so
long as any such distribution does not result in a default thereof. In the event
that, after the Closing, Lawriter receives payment with respect to any accounts
receivable distributed to the Members prior to the Closing or any payment with
respect to the Texas Bar Association promissory note, Buyer shall cause Lawriter
to promptly remit the same to the Members on a prorata basis thereof.
 
(d) Preservation of Business. Lawriter shall keep its business and properties
substantially intact, including their present operations, physical facilities,
working conditions, insurance policies, and relationships with lessors,
licensors, suppliers, customers, and employees.
 
(e) Audit/Full Access; Confidentiality. Lawriter shall permit representatives of
Buyer (including legal counsel and accountants) to have full access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of Lawriter, to all premises, properties, personnel, books,
records (including tax records), contracts, and documents of or pertaining to
Lawriter or its business. Each Party and its Representatives shall keep all
Proprietary Information of the other Parties confidential and shall make no use
of such Proprietary Information for any purpose other than in connection with
the transactions contemplated by this Agreement. In the event this Agreement is
terminated, each Party shall promptly return to the other Parties all
Proprietary Information of the other Parties then in its possession.
 
(f) Notice of Developments. Sellers or Lawriter, as applicable, will give prompt
written notice to Buyer of any development causing a breach of any of the
representations and warranties in Section 4 above. Each Party will give prompt
written notice to the others of any development causing a breach of any of its
own representations and warranties in Section 3 above. No disclosure by any
Party pursuant to this Section 5(f), however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.
 
(g) Exclusivity. No Seller will (and Sellers shall not cause or permit Lawriter
to) (i) solicit, initiate, or encourage the submission of any proposal or offer
from any Person other than Buyer relating to the acquisition of any limited
liability company interests or other voting securities, or any substantial
portion of the assets, of Lawriter (including any acquisition structured as a
merger, consolidation, or interests/share exchange), or (ii) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person other than Buyer to do or seek
 
Page 26

--------------------------------------------------------------------------------


 
any of the foregoing. No Seller will vote his, her, or its Lawriter Interests in
favor of any such acquisition. Sellers will notify Buyer immediately if any
Person makes any proposal, offer, inquiry or contact with respect to any of the
foregoing.
 
(h) Leases. Lawriter will not cause or permit any Lease to be amended, modified,
extended, renewed or terminated, nor shall Lawriter enter into any new lease,
sublease, license or other agreement for the use or occupancy of any Leased Real
Property, without the prior written consent of Buyer.
 
(i) Tax Matters. Without the prior written consent of Buyer, Lawriter shall not
make or change any election, change an annual accounting period, adopt or change
any accounting method, file any amended Tax Return, enter into any closing
agreement, settle any Tax claim or assessment relating to Lawriter, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to
Lawriter, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax liability of Lawriter for any period ending after the
Closing Date or decreasing any Tax attribute of Lawriter existing on the Closing
Date.
 
SECTION 6 POST-CLOSING COVENANTS. Each of the Parties and, where so expressly
stated, the Ancillary Parties, agrees as follows with respect to the period
following the Closing:
 
(a) General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties and
Ancillary Parties will take such further actions (including the execution and
delivery of such further instruments and documents) as any other Party may
reasonably request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Section 8 below). Sellers and Lawriter acknowledge and agree that from and after
the Closing Buyer will be entitled to possession of all documents, books,
records (including tax records), agreements, and financial data of any sort
relating to Lawriter, its business and assets; provided, however, that Sellers
shall be entitled to retain or to receive copies of all such documents and
financial data and to use the same to fulfill their obligations under this
Agreement or in connection with the termination of their ownership of Lawriter;
provided, further, that in no event shall Sellers have any right whatsoever to
retain under this Section all or any part of the Escrowed Materials; and
provided, further, that any and all such documents and data shall constitute the
Proprietary Information of Lawriter and as a consequence thereof, shall be
subject to the terms and conditions of Section 6(d) below.
 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving Lawriter, each of the other Parties and Ancillary Parties will
cooperate with it and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to his or its
 
Page 27

--------------------------------------------------------------------------------


 
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor under Section 8 below).
 
(c) Transition. Until the expiration of the Restrictive Period (as defined in
Section 6(e)(1) below), neither Seller nor any Affiliate thereof or any
Ancillary Party shall take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier, or other
business associate of Lawriter from maintaining the same business relationships
with Lawriter after the Closing as it maintained with Lawriter prior to the
Closing.
 
(d) Confidentiality. 
 
(i) As used in this Agreement, the term “Proprietary Information” means, with
respect to any Person, collectively all Trade Secrets and Confidential
Information (each as defined below), whether written or oral, furnished (whether
before or after the date hereof) or otherwise made available by such Person or
its owners, members, partners, directors, managers, officers, employees,
Affiliates, representatives (including its financial advisors, attorneys and
accountants) or agents (collectively, “Representatives”) to any other Person or
its Representatives, and all analyses, compilations, forecasts, studies, notes
or other documents prepared by such other Person or its Representatives in
connection with the transactions contemplated by this Agreement or which contain
or reflect any such information; provided, however, that the term “Proprietary
Information” shall not include information that (A) is or becomes publicly
available other than as a result of a disclosure by any Person or its
Representatives in violation of this Agreement, or (B) is or becomes available
to such other Person on a non-confidential basis from a source that is not
prohibited from disclosing such information by any legal, contractual or
fiduciary obligation.
 
(ii) Sellers and each Affiliate thereof and each Ancillary Party (each a
“Receiving Party”) shall keep all Proprietary Information of Buyer and after the
Closing of Lawriter confidential and shall not (except as required by applicable
law, regulation or legal process, and then only after compliance with the last
sentence of this Section) without the prior written consent of Buyer, disclose
any such Proprietary Information in any manner whatsoever or use any such
Proprietary Information for any purpose whatsoever except for the purposes
expressly contemplated by this Agreement; provided, however, that a Receiving
Party may reveal such Proprietary Information to its Representatives (A) who
need to know such Proprietary Information for the purposes contemplated by this
Agreement, (B) who are informed by such Seller of the confidential nature of the
Proprietary Information, and (C) who agree to act in accordance with the terms
of this Section. In the event that any Receiving Party or any of its
Representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any such Proprietary Information, that
Person must notify Buyer promptly so that it may seek a protective order or
other appropriate remedy or, in its sole and absolute discretion, waive
compliance with the terms of this Section. In any event, such Receiving Party
may furnish only that portion of such Proprietary Information that it is advised
by counsel is legally required and shall exercise all commercially reasonable
efforts to obtain reliable assurance, to the extent it is possible to obtain the
same, that confidential treatment will be afforded to such Proprietary
Information.
 
(iii) Each Receiving Party recognizes and acknowledges that any breach of its
covenants
 
Page 28

--------------------------------------------------------------------------------


 
in this Section will cause irreparable and material loss and damage to Buyer,
the amount of which cannot be determined readily and as to which Buyer will not
have an adequate remedy at law or in damages. Accordingly, in addition to any
remedy Buyer may have in damages by an action at law, Buyer shall be entitled to
the issuance of an injunction restraining any such breach or threatened breach
or any other remedy at law or in equity for any such breach.
 
(iv) For purposes hereof, “Trade Secrets” means information of a Person or its
Affiliates, without regard to form, which: (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. “Confidential
Information” means any information of a Person or its Affiliates, other than
Trade Secrets, that is of value to such Person or its Affiliates and not
generally known to their competitors, including such information held by a court
of competent jurisdiction not to rise to the level of a Trade Secret under
applicable law.
 
(e) Covenant Not to Compete.
 
(1) Each Seller and Ancillary Party acknowledges and agrees that as a mutual and
fundamental aspect of the deal, and as a condition to the respective obligations
of the parties at the Closing, and as a material and substantial inducement to
the Buyer to enter into and perform its obligations hereunder and in
consideration of the payments and other consideration to be received by the
Sellers under this Agreement, such Seller and Affiliate thereof and Ancillary
Party shall not, without the prior written consent of the Buyer, at any time
during the period beginning on the Closing Date and ending on the third (3rd)
anniversary of the last day of the Earnout Period (the “Restrictive Period”),
(i) directly or indirectly engage in, represent in any way, or be connected
with, the Competing Business within the Restricted Territory, whether such
engagement shall be as a director, a manager, an officer, an owner, an employee,
a partner, an Affiliate or other participant in such Competing Business, (ii)
assist any other Person in engaging in the Competing Business in the manner
described in clause (i) above, (iii) induce or solicit any employee of the Buyer
or any of its Subsidiaries or other Affiliates at any time during the
Restrictive Period to terminate their employment with the Buyer or any of its
Subsidiaries or other Affiliates, or to engage in the Competing Business, or
(iv) induce or solicit any customer, vendor or agent or any other Person with
which the Buyer or any or its Subsidiaries or other Affiliates has a business
relationship, contractual or otherwise, at any time during the Restrictive
Period to terminate or alter such business relationship. This covenant is
considered an integral part of this Agreement. The foregoing restriction shall
not apply to the ownership of publicly traded securities that represent less
than five percent (5%) of the ownership interests of the issuer.


(2) As used herein, the term “Competing Business” means any business engaged, in
whole or in part, in the provision of Legal Research Services; provided,
however, that:



 
(i)
the Association may distribute, in hardcopy or online, its OSBA Report (commonly
known as the Green Book), Ohio Lawyer, Bar Leader Memo, section or committee
newsletters, or other publications sponsored or endorsed by the Association so
long as any such materials or data, whether together or separately, do not
result in the 

 
Page 29

--------------------------------------------------------------------------------


 

    aggregation of content or create a database that would significantly compete
with the Legal Research Services and in any event is not marketed for sale to
Persons who are not OSBA Members or do not do business in Ohio;




 
(ii)
The Association may make available to its members any online legal information
service at any time after expiration, termination, or cancellation of the
License Agreement; provided, however, that any such service may only be made
available by the Association having obtained such service from a third-party
vendor as opposed to it engaging in such a Competing Business by way of
starting, building, developing or otherwise conducting, directly or indirectly,
an operation through which any such service, in turn, would be provided; and




 
(iii)
The Shea Carveouts, whether in hardcopy or online, shall not be considered a
Competing Business so long as any such materials or data, whether together or
separately, do not result in the aggregation of content or create a database
that would significantly compete with the Legal Research Services.



(3) If, at the time of enforcement of this Section, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the parties agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or geographical area. If any one of such covenants is declared invalid for
any reason, such determination shall not affect the validity of the remainder of
the covenants. The other covenants set forth in this Section shall remain in
effect as if the provision had been executed without the invalid covenants. The
parties hereto hereby declare that they intend that the remaining covenants of
the provision continue to be effective without any covenants that have been
declared invalid. The parties hereto acknowledge that money damages would be an
inadequate remedy for any breach of this Section. Therefore, in the event of a
breach or threatened breach of this Section, the Buyer or its successors or
assigns may, in addition to other rights and remedies existing in its or their
favor, apply to any court of competent jurisdiction for specific performance or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Section (without posting a bond or other security).


(4) Without limiting the generality of subsections (1) or (2) above, Lawcorp
shall, on or immediately after the Closing Date, change its name to a name that
is not confusingly similar to “Lawriter” and cooperate with Buyer, including the
execution and delivery of appropriate forms or instruments, to effectuate such
change.


(f) Tolling. Sellers hereby expressly acknowledge and agree that in the event
the enforceability of any of the terms of this Section 6 shall be challenged in
court or pursuant to arbitration, but the enforceability is not enjoined (either
temporarily or permanently) pending resolution of the challenge, if a court of
competent jurisdiction or arbitration panel finds subsequently that the
challenged restraint is enforceable, the time period of the restraint shall be
deemed tolled upon the filing of the legal proceedings challenging the
enforceability of the restraint until the dispute is finally resolved and all
periods of appeal have expired.


(g) Ancillary Agreement. Unless and to the extent expressly provided to the
contrary in the
 
Page 30

--------------------------------------------------------------------------------


 
Escrow Agreement, Section 6(a) through and including this subsection (g) shall
be construed as an agreement ancillary to the other provisions of this
Agreement, and the existence of any claim or cause of action of one Party
against the other, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of such Sections.


(h) Escrow Arrangement. Upon and coincident with Closing, each of Buyer and
Sellers shall execute the Escrow Agreement, pursuant to which, inter alia, Buyer
and Sellers, as the case may be, will copy onto a DVD or otherwise deliver an
electronic copy of and place into such escrow the Escrowed Materials, which
would be available to OSBA solely for the purposes and circumstances described
in the Escrow Agreement.  For purposes of this Agreement, the phrase “Escrowed
Materials” shall mean a copy of (i) the Original Database and Software; (ii) the
Additional Content; (iii) any and all US or US territory-related case law or
primary legal materials which any Successor Business then has the right to
utilize and otherwise transfer, assign or sublicense (subject in all cases to
the limitations described in the immediately following sentence and any such
existing agreements relating thereto)(hereinafter, the “Updated Content”); and
(iv) the Thunderstone Software that is part of the operation of the Service as
of the Closing Date, together with all updates, new releases, or versions of the
Thunderstone Software received by Lawriter after the Closing Date (the “Updated
Thunderstone Software”). Notwithstanding any provision of this Agreement or the
Escrow Agreement to the contrary, neither is it intended for Buyer to escrow nor
shall Buyer be obligated to escrow (1) cases resolved through settlement; (2)
compilations of single-specialty databases (such as, for example, databases
relating solely to patent law or tax law, etc.); (3) products and services
described in Section 2(b)(ii)(C)(5)(z) that do not otherwise constitute Escrowed
Materials; (4) the Collexis Products; (5) the Collexis search engine, even if
the Collexis search engine is then being used by customers to access the
Original Database and Software, Additional Content or Updated Content; or (6)
other than the Additional Content and the Original Database and Software, any
other software, update, release, release, version or other Intellectual Property
or right thereto, whether or not expressly referenced in this Agreement, to
which a Successor Business does not have the right to transfer, assign or
sublicense, as the case may be, in the manner and to the extent contemplated in
this Agreement or the Escrow Agreement; provided, however, that in no event
shall Collexis or any Successor-Owned Business attempt to negotiate or negotiate
an agreement for the use or purchase of Updated Content or Updated Thunderstone
Software that would permit the assignment or other transfer thereof, but which
would, as an exception thereto, preclude Collexis or the Successor Business from
delivering an electronic copy of and placing into the escrow such content or
software in accordance with the Escrow Agreement or to make the same available
to OSBA to use for the purposes described in the Escrow Agreement. “Additional
Content” shall mean all US or US territory-related legal materials listed in
Schedule 6(h)(ii). Notwithstanding any provision in this Agreement or the Escrow
Agreement to the contrary, the release of the Escrowed Materials to the
Beneficiary (as defined under the Escrow Agreement) shall in no event grant,
sell, transfer or assign to Beneficiary, the Association, Ramey or any other
Person any right, title or interest in or to the names “Casemaker” or “Lawriter”
or any copyright or trademark rights thereto.
 
In the event that Buyer fails to perform any of its obligations to OSBA under
this Agreement or the Escrow Agreement and such failure continues unremedied for
a period of thirty (30) days after notice of such failure is given to Buyer by
OSBA, OSBA shall have the right to take any or all of the following actions:
OSBA may declare all unpaid amounts owing to OSBA by Buyer

Page 31

--------------------------------------------------------------------------------



under this Agreement to be immediately due and payable; OSBA may proceed to
exercise its rights under the Escrow Agreement; and/or OSBA may proceed with
court action against Buyer in accordance with Section 11(h). If OSBA elects to
exercise its rights under the Escrow Agreement (whether exclusively or in
connection with its other remedies) and OSBA receives the Escrowed Materials in
accordance therewith, OSBA agrees that an amount equal to fifty percent (50%) of
the Adverse Consequences OSBA suffered in connection with Buyer's breach shall
be deemed satisfied by the delivery of the Escrowed Materials to OSBA.  
 
(i) The License Agreement. Upon and coincident with Closing, the License
Agreement Amendment will be executed by Lawriter and the Association, which
amendment will provide for the crediting of payments as provided for in Section
2(b)(i)(3) above and a most-favored nations provision pursuant to which the
Association will be extended rates for the Service that are no greater than the
rates for the Service that are extended to other bar associations having similar
membership numbers based on Lawriter’s current pricing methodology for the
Service.


(j) The Thunderstone Agreement. On or about July 31, 1998, Lawriter entered into
that certain agreement with Expansion Program International, Inc.\Thunderstone
(the “Thunderstone Agreement”), pursuant to which Lawriter acquired the
perpetual right to use the Thunderstone search engine and other Intellectual
Property relating thereto in its provision of the Service (the “Thunderstone
Software”). In the event that Lawriter is using the Thunderstone Software in the
operation of the Service on June 15, 2008, Buyer shall be responsible for the
payment of the $63,917.50 balance of the Thunderstone expansion fee which
becomes payable on that date. If, however, Lawriter is not then using the
Thunderstone Software in the operation of the Service, Sellers shall, jointly
and severally, be responsible for the $63,917.50 payment due at that time (the
“Thunderstone Obligation”).

 
SECTION 7. CONDITIONS TO OBLIGATION TO CLOSE.
 
(a) Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) the representations and warranties set forth in Section 3(a) and Section 4
above shall be true and correct in all material respects at and as of the
Closing Date;
 
(ii) Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;
 
(iii)  no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement, (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, (C) adversely affect the right of Buyer to own the Lawriter
Interests and to control Lawriter, or (D) materially and adversely affect the
right of Lawriter to own its assets and to operate its business (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

Page 32

--------------------------------------------------------------------------------



(iv) Lawriter shall have delivered to Buyer a certificate to the effect that
each of the conditions specified above in Section 7(a)(i)-(iii) is satisfied in
all respects;
 
(v) Sellers shall have provided to Buyer a notebook in which or compact disk on
which a complete copy of all of the documents and other information provided in
response to Buyer’s due diligence request shall be contained, and Buyer’s
auditors shall have completed their audit of Lawriter’s books and records;
 
(vi) the Parties shall have received all other material authorizations,
consents, and approvals of governments and governmental agencies referred to in
Section 3(a)(ii), Section 3(b)(ii), and Section 4(c) above;
 
(vii) Buyer shall have received from counsel to Sellers an opinion in form and
substance as set forth in Exhibit F attached hereto, addressed to Buyer;
 
(viii) Buyer shall have received the resignations, effective as of the Closing,
of each director or manager and officer of Lawriter;
 
(ix) Buyer shall have received evidence that the Lawriter and the Casemaker
trademarks now being used by Lawriter have been transferred to Lawriter;
 
(x) all actions to be taken by Sellers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyer;
 
(xi) each of Shea and the Association shall have entered into separate
consulting agreements, with restrictive covenants, substantially in the form
attached hereto as Exhibit D, and such agreements shall be in full force and
effect as of the Closing;
 
(xii) OSBA, Lawriter and the Escrow Agent shall have executed and delivered to
Buyer the Escrow Agreement, substantially in the form of Exhibit A, dated as of
the` Closing Date;
 
(xiii) Each of the Members shall have transferred to Lawriter its respective
rights in and to the tradenames “Lawriter” and “Casemaker” and the federal
registrations of the trademarks associated therewith;
 
(xiv) Shea shall have caused Lawcorp to change its name to a name that does not
contain the word “Lawriter” or “Casemaker” or any other name confusingly similar
to either “Lawriter” or “Casemaker”;
 
(xv) Sellers shall have delivered to Buyer a copy of the certificate of
formation, including all amendments to date, of Lawriter, certified on or soon
before the Closing Date by the Secretary of State of the jurisdiction of
Lawriter’s formation;
 
(xvi) Sellers shall have delivered to Buyer copies of the certificate of good
standing of Lawriter, issued on or soon before the Closing Date by the Secretary
of State of the
 
Page 33

--------------------------------------------------------------------------------


 
jurisdiction of Lawriter’s organization;
 
(xvii) Sellers shall have delivered to Buyer a certificate of the secretary of
Lawriter, dated the Closing Date, in form and substance reasonably satisfactory
to Buyer, as to: (A) no amendments to the certificate of organization of
Lawriter since the date of the certificate described in clause (xv) above; (B)
the Lawriter Operating Agreement and no amendments thereto since the date
thereof; (C) the resolutions of the board of directors or managers (or a duly
authorized committee thereof) of Lawriter authorizing the execution, delivery,
and performance of this Agreement and the transactions contemplated hereby; and
(D) incumbency and signatures of the officers of Lawriter executing this
Agreement or any other instrument or agreement contemplated by this Agreement;
 
(xviii) Lawriter and the Association shall have executed the License Agreement
Amendment;
 
(xix) Termination of the following agreements as of and coincident with Closing,
with any and all provisions thereunder being null and void thereafter:
 

 
(A)
Lawriter Operating Agreement

 

 
(B)
Joint Venture Agreement; and

 

 
(C)
Trademark License Agreement;

 
(xx) Each of the Sellers and the Ancillary Parties shall have delivered a
general, full and unconditional release of and covenant not to sue for any and
all claims he or it may have against the Lawriter Interest or Lawriter, a form
of which agreement is attached hereto and as Exhibit G; and
 
(xxi) Sellers shall have made such other deliveries as are described as being
their responsibility in Section 2(d) above.
 
Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.
 
(b) Conditions to Sellers’ Obligation. The Sellers’ obligation to consummate the
transactions to be performed by them in connection with the Closing is subject
to satisfaction of the following conditions:
 
(i) the representations and warranties set forth in Section 3(b) above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;
 
(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge

Page 34

--------------------------------------------------------------------------------


 
would (A) prevent consummation of any of the transactions contemplated by this
Agreement or (B) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);
 
(iv) Buyer shall have delivered to Sellers a certificate to the effect that each
of the conditions specified above in Section 7(b)(i)-(iii) is satisfied in all
respects;
 
(v) Buyer shall have delivered to Sellers evidence that Buyer has the right to
make all or substantially all of the Additional Content available to the
Association and the Consortium Parties at no additional charge throughout the
Earnout Period, to include the Additional Content as part of the Escrowed
Materials, and to provide rights to OSBA to use the same for the purposes
described in the Escrow Agreement;
 
(vi) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Sellers;
 
(vii) Buyer shall have executed and delivered the Escrow Agreement and the
Escrowed Materials shall have been delivered to the Escrow Agent;
 
(viii) Lawriter and the Association shall have executed the License Agreement
Amendment, and Lawriter and Lawcorp shall have executed the Security Agreement;
and
 
(ix) Buyer shall have made such other deliveries as are described as being its
responsibility in Section 2(d) above.
 
Sellers may waive any condition specified in this Section 7(b) on behalf of
themselves if they execute a writing so stating at or prior to the Closing.
 
SECTION 8. REMEDIES FOR BREACHES OF THIS AGREEMENT.
 
(a) Survival of Representations and Warranties. 
 
(i) Business Reps. All of the representations and warranties of the Sellers,
other than the Core Reps and Regulatory Reps (as each such phrase are defined
below), shall survive the Closing hereunder (even if Buyer knew or had reason to
know of any misrepresentation or breach of warranty at the time of Closing) and
continue in full force and effect for a period of two (2) years thereafter
(collectively, the “Business Reps”).
 
(ii)  Core Reps. All of the Sellers’ representations and warranties contained in
Section 3(a) above and the Sellers’ representations and warranties contained in
Section 4(a), 4(b), 4(c), 4(d) and the last sentence of 4(e) of this Agreement
(each, a “Core Rep”) shall survive the Closing (even if the damaged Party knew
or had reason to know of any misrepresentation or breach of warranty at the time
of Closing) and continue in full force and effect indefinitely.

Page 35

--------------------------------------------------------------------------------


 
(iii) Regulatory Reps. All of the Sellers’ representations and warranties
concerning compliance with laws or other governmental mandates (each, a
“Regulatory Rep”) shall survive the Closing (even if the damaged Party knew or
had reason to know of any misrepresentation or breach of warranty at the time of
Closing) and continue in full force and effect until 30 days following the
expiration of the applicable statutes of limitations (including any extension
thereto).
 
(iv) Buyer’s Representations and Warranties. Buyer’s representations and
warranties provided under Section 3(b) of this Agreement shall survive the
Closing and continue in full force and effect following the expiration of the
applicable statutes of limitations (including any extension thereto).
 
(v) Covenants. All of the Sellers,’ Ancillary Parties’ and Buyer’s covenants and
agreements shall survive the Closing and continue in full force and effect
indefinitely.
 
(b) Indemnification Provisions for Buyer’s Benefit.
 
(i) In General.
 
(A) Sellers’ Acts or Omissions (other than Post-Closing Covenants). In the event
that any Seller breaches any of his or its representations, warranties or
covenants, or agreements other than its Post-Closing Covenants (as governed by
Section 8(b)(i)(B), below), and provided that Buyer makes a written claim for
indemnification against Sellers pursuant to Section 11(g) below within the
applicable period of limitations, then each Seller shall be obligated jointly
and severally to indemnify Buyer or any Affiliate thereof from and against the
entirety of any Adverse Consequences Buyer or any Affiliate thereof may suffer
(including any Adverse Consequences Buyer or any Affiliate may suffer after the
end of any applicable survival period) resulting from, arising out of, relating
to, in the nature of, or caused by the breach thereof; provided, however, that
if Buyer elects in its sole and absolute discretion to exercise either (or both)
of the remedies provided in Section 8(f) below, then Buyer shall exercise such
right of set off or recoupment, as the case may be, against the Earnout by
dividing evenly the amount so claimed against the Earnout between the Sellers,
unless and until the amount of any such recoupment or set off proves
insufficient to satisfy Buyer’s indemnity claims, in which case such limitation
shall have no further applicability and Buyer shall have the right to pursue any
and all such remedies otherwise available to it.
 
(B) Sellers’ Post-Closing Covenants and Ancillary Parties Acts or Omissions. In
the event that any Seller breaches its Post Closing Covenants or Ancillary Party
breaches any of his or its representations, warranties or covenants or
agreements in this Agreement, and provided that Buyer makes a written claim for
indemnification against any such breaching Party pursuant to Section 11(g) below
within the applicable period of limitations, then such breaching Party shall be
obligated severally, but not jointly, to indemnify Buyer or any Affiliate
thereof from and against the entirety of any Adverse Consequences Buyer or any
Affiliate thereof may suffer (including any Adverse Consequences Buyer or any
Affiliate may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by such breach
thereof.

Page 36

--------------------------------------------------------------------------------


 
(ii) Notwithstanding the provisions of Section 8(b)(i) above or Section 9 below,
but subject to the provisions of (iii) below, Sellers shall only have an
obligation to indemnify Buyer from and against any Adverse Consequences caused
to Buyer by the breach of a Business Rep or the representations and warranties
set forth in Section 4(i) or the obligation under Section 9 to indemnify Buyer
for Taxes to the extent that Buyer has suffered Adverse Consequences in excess
of $10,000 for any single claim or $90,000 in the aggregate of all such claims
(the “Deductible,”) and then only to the extent of any such excess. The
indemnification liability of Sellers and the Ancillary Parties under this
Section 8 shall not exceed the sum of that portion of the Purchase Price already
received by the Sellers and that portion of the Purchase Price that thereafter
becomes payable to the Sellers pursuant to the terms of this Agreement taking
into account Buyer’s rights of recoupment and set off as provided in this
Section 8 below (the “Cap”), provided, however, (A) for purposes of the Cap,
amounts paid by the Association or Ramey pursuant to the last sentence of
Section 8(b)(i) shall be deemed to have been paid by OSBA and amounts paid by
Shea pursuant to the last sentence of Section 8(b)(i) shall be deemed to have
been paid by Lawcorp; and (B) that in the case of Lawcorp only, the Cap shall be
reduced by the amount of Net Taxes. For purposes of this Section 8(b)(ii), the
phrase “Net Taxes” shall mean the amount of any Acquisition Taxes actually paid
by Shea, as the sole shareholder of Lawcorp (which is a Subchapter S
corporation), increased by Available Refunds; “Acquisition Taxes” shall mean
only those Taxes that constitute income taxes reported by Shea on his properly
filed state, local, and federal income tax returns as being due and payable
solely on account of Buyer’s purchase of the Lawriter Interest from Lawcorp in
accordance with Section 2(a) of this Agreement; “Available Refunds” shall mean
the amount of any overpayment in such Acquisition Taxes that Shea may have made
due to him having satisfied a claim for indemnification in favor of Buyer under
this Section 8.
 
(iii) Notwithstanding the limitation under Section 8(b)(ii) above, if and to the
extent Buyer shall have any obligation to pay either Seller an Earnout payment
as provided under Section 2(b)(ii) of this Agreement and Buyer’s claims for
indemnification under this Agreement equal or exceed in the aggregate $90,000,
then Buyer shall have the right to receive reimbursement of the $90,000, but
only by either setting off or recouping (or both) the entirety of the Deductible
against any such Earnout Payment in accordance with Section 8(f) below.
 
(iv) Specific Indemnification. If the insurance described in Schedule 4(p) fails
to pay in full any Adverse Consequences incurred by Buyer in connection with any
litigation that may be instituted in connection with the claim described in
Schedule 4(q), Sellers shall be deemed to have breached the representation and
warranty set forth in Section 4(q) and shall be liable to Buyer in accordance
with the provisions of this Section 8(b). Sellers shall indemnify and hold
harmless Buyer from and against any and all Adverse Consequences arising in
connection with or otherwise relating to Thunderstone Obligation.
 
(c) Indemnification Provisions for Sellers’ Benefit. In the event Buyer breaches
any of its representations, warranties, covenants, or agreements contained
herein and provided that any Seller makes a written claim for indemnification
against Buyer pursuant to Section 11(h) below, then Buyer agrees to indemnify
each claiming Seller from and against the entirety of

Page 37

--------------------------------------------------------------------------------


 
any Adverse Consequences suffered (including any Adverse Consequences suffered
after the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach.
 
(d) Matters Involving Third Parties.
 
(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.
 
(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within fifteen (15) days after the Indemnified
Party has given notice of the Third-Party Claim; provided, however, that the
Indemnifying Party must conduct the defense of the Third-Party Claim actively
and diligently thereafter in order to preserve its rights in this regard; and
provided further that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third-Party
Claim.
 
(iii) So long as the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with Section 8(d)(ii) above, (A)
the Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by one or more of the Indemnifying Parties and does not impose an
injunction or other equitable relief upon the Indemnified Party and (B) the
Indemnified Party will not consent to the entry of any judgment on or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld).
 
(iv) In the event none of the Indemnifying Parties assumes and conducts the
defense of the Third-Party Claim in accordance with Section 8(d)(ii) above,
however, (A) the Indemnified Party may defend against, and consent to the entry
of any judgment on or enter into any settlement with respect to, the Third-Party
Claim in any manner it may reasonably deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith) and (B) the Indemnifying Parties will remain
responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim to the fullest extent provided in this Section 8.
 
(e) Remedies.  If the Closing occurs, the Parties acknowledge and agree that the
foregoing indemnification provisions in this Section 8 shall be the sole and
exclusive remedy of such Party for all matters described in this Section 8;
provided, however, that the limitations and thresholds

Page 38

--------------------------------------------------------------------------------



set forth in this Section 8 shall not apply with respect to (A) fraud, an
intentional or willful misrepresentation, (B) any breach of any Core Rep, or (C)
any equitable remedy, including a preliminary or permanent injunction or
specific performance. Each Seller and Ancillary Party (other than Lawriter)
hereby agrees that he or it will not make any claim for indemnification against
Lawriter or Buyer by reason of the fact that he or it was a director, manager,
officer, employee, consultant or agent of any such entity or was serving at the
request of any such entity as a partner, trustee, director, manager, officer,
consultant, employee, or agent of another entity (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise) with respect to any action,
suit, proceeding, complaint, claim, or demand brought by Buyer against such
Seller (whether such action, suit, proceeding, complaint, claim, or demand is
pursuant to this Agreement, applicable law, or otherwise).
 
(f) Recoupment and Right of Setoff Against Earnout, etc. Buyer shall have the
option of recouping all or any part of any Adverse Consequences to which Buyer
is entitled pursuant to this Section 8 or Section 9 by notifying Sellers that
Buyer is reducing the Earnout, if any, payable to such Sellers. Buyer shall have
the additional right to withhold and deduct any sum that may be owed to it under
this Section 8 or Section 9 from any amount otherwise payable by Buyer pursuant
to the Earnout; provided, that to exercise either of the foregoing rights of
recoupment or setoff, Buyer shall deliver to Sellers a notice of such claim at
least thirty (30) days prior to the date on which Buyer intends to exercise its
right of recoupment or setoff hereunder. Notwithstanding anything in this
Agreement to the contrary, the exercise by Buyer of any right of recoupment or
setoff shall under no circumstances constitute a breach of this Agreement, even
if it is subsequently determined that the amount so recouped or set off is
higher than Buyer’s actual entitlement or Adverse Consequences or even if Buyer
fails to provide timely such thirty (30) notice where a claim for
indemnification arises within that thirty (30) day period immediately prior to
the date on which an Earnout payment is required to be made and Buyer determines
that subsequent Earnout payments, if any, will be insufficient to cover the
amount of any such indemnification claim; provided, however, that if it is later
determined by a court of competent jurisdiction that Buyer was not entitled to
any portion of such recoupment or setoff, Buyer shall reimburse the applicable
Seller for that portion of the attorneys’ fees and costs and expenses incurred
by it in contesting the same that is equal to the percentage of the total
recoupment or setoff to which it is determined that Buyer was not entitled.
 
SECTION 9. TAX MATTERS. The following provisions shall govern the allocation of
responsibility as between Buyer and Sellers for certain tax matters following
the Closing Date:
 
(a) Tax Indemnification. Subject to the applicable provisions of Section 8,
Sellers shall jointly and severally indemnify Buyer, and each Buyer Affiliate
and hold them harmless from and against (i) all Taxes (or the non-payment
thereof) of Lawriter for all taxable periods ending on or before the Closing
Date and the portion through the end of the Closing Date for any taxable period
that includes (but does not end on) the Closing Date (“Pre-Closing Tax Period”),
(ii) any and all Income Taxes of any member of Lawriter or member of an
affiliated, consolidated, combined, or unitary group of which Lawriter (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, and (iii) any
and

Page 39

--------------------------------------------------------------------------------


 
all Income Taxes of any Person (other than Lawriter) imposed on Lawriter as a
transferee or successor, by contract or pursuant to any law, rule or regulation,
which Taxes relate to an event or transaction occurring before the Closing.
 
(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date, the amount of any Income Taxes for such taxable
period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date.
 
(c) Responsibility for Filing Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all Income Tax Returns for Lawriter that
are filed after the Closing Date; provided, however, that the Members shall be
responsible for filing all Income Tax Returns with respect to any periods ending
on the Closing Date. Each Party shall permit the other Parties to review and
comment on any such Income Tax Return described in the preceding sentence prior
to filing and shall make such revisions to such Income Tax Returns as are
reasonably requested.
 
(d) Cooperation on Tax Matters.
 
(i) Buyer, Lawriter, Sellers and Ancillary Parties shall cooperate fully, as and
to the extent reasonably requested by the other Party, in connection with the
filing of Tax Returns pursuant to this Section 9 and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such filing, audit, litigation
or other proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Lawriter and Sellers agree (A) to retain all books and records with
respect to Tax matters pertinent to Lawriter relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer or Sellers, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give the other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, Lawriter or
Sellers, as the case may be, shall allow the other Party to take possession of
such books and records.
 
(ii) Buyer, Sellers and Ancillary Parties further agree, upon request, to use
their best efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).
 
(iii) Buyer and Sellers further agree, upon request, to provide the other Party
with all information that either Party may be required to report pursuant to
Code Section 6043, or Code Section 6043A, or Treasury Regulations promulgated
thereunder.
 
(e) Tax-Sharing Agreements. All tax-sharing agreements or similar agreements
with respect to or involving Lawriter shall be terminated as of the Closing Date
and, after the Closing Date, Lawriter shall not be bound thereby or have any
liability thereunder.

Page 40

--------------------------------------------------------------------------------



(f) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be borne by Members.
 
SECTION 10. [Section Omitted.]

 
SECTION 11. MISCELLANEOUS.
 
(a) Press Releases and Public Announcements. Prior to the Closing, no Party
shall make any announcement regarding any aspect of the transactions
contemplated by this Agreement to any third party, including without limitation,
the financial community, governmental agencies, employees, or the public
generally, unless mutually agreed by Buyer and Sellers. After the Closing, each
of the Sellers and Ancillary Parties agrees to not issue any press release or
make any public announcement relating to the subject matter of this Agreement
without the prior written approval of Buyer.
 
(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns, except as provided in Section 8.
 
(c) Entire Agreement. This Agreement (including all certificates, instruments or
documents referred to herein) constitutes the entire agreement among the Parties
and supersedes any prior understandings, agreements, or representations by or
among the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof, including without limitation, the October 10, 2007 letter
of intent among the Parties relating to this transaction.
 
(d) Buyer Liability; Succession and Assignment. Each Buyer shall be jointly and
severally liable for the performance of all obligations of Buyer under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Parties named herein and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of Buyer and Sellers,
and any such assignment shall be void; provided, however, that Buyer may (i)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).
 
(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.
 
(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given when received by the Party
for whom intended. The sending Party shall

Page 41

--------------------------------------------------------------------------------


 
have the burden of proving receipt. Notices, requests, demands, claims and other
communications shall addressed to the intended recipient as set forth below:


If to Sellers:
 
To their addresses or facsimile numbers set forth below their signatures on the
signature page of this Agreement
 
With a Copy, which shall not constitute notice, to: 
 
Thompson Hine LLP
10 West Second Street
Dayton, Ohio 45402
Attn: Sharen Swartz Neuhardt, Esq.
     
If to Buyer: 
 
Collexis, Inc.
1201 Main Street, Suite 980
Columbia, SC 29201 Attn: President
 
With a Copy, which shall not constitute notice, to: 
 
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia 30068-0021
Attn: Frank McDaniel, Esq.

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
(h) Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Georgia without giving
effect to any choice or conflicts of law provision or rule (whether of the State
of Georgia or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Georgia (the “Georgia Law”).
Each of the Parties consents to the exclusive jurisdiction of the Federal and
State Courts sitting in the County of Fulton in the State of Georgia in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on venue or inconvenient forum, to the bringing of any such proceeding in
such jurisdiction (the “Georgia Courts”).
 
Each party agrees (1) to make no filing whatsoever either with or before any
court, arbitrator or other tribunal other than in a Georgia Court or for the
application of any law other than Georgia Law (except in the case where Federal
law might apply) with respect to any matter or dispute arising under or in
connection with either this Agreement or Escrow Agreement; (2) to not challenge
the application of either Georgia Law or jurisdiction by or of the Georgia
Courts (or both); and (3) in the event of any challenge by a court, arbitrator
or other tribunal, sua sponte, to either the application of Georgia Law or
jurisdiction by or of the Georgia Courts (or both), then in any such case each
party shall cooperate in the filing of any and all pleadings and other documents
as may be necessary to obtain or secure the application of Georgia Law or
jurisdiction by or of the Georgia Court (or both).
 
Subject to the provisions of the last paragraph of this Section 11(h), should
any Seller or Ancillary Party (or any successor, assignee or Affiliate thereof)
make any filing in breach of this Section and thereafter fail to dismiss the
same within ten (10) business days after written demand

Page 42

--------------------------------------------------------------------------------



thereof by Buyer or fail to support the application of Georgia Law or
jurisdiction by or of the Georgia Courts, the law of the State of South Carolina
shall apply and jurisdiction for any and all disputes or other matters arising
under this Agreement shall be moved to the State of South Carolina. Subject to
the provisions of the last paragraph of this Section 11(h), should Buyer or any
successor, assignee or Affiliate thereof make any filing in breach of this
Section and fail to dismiss the same within ten (10) business days after written
demand thereof by either Seller or Ancillary Party or fail to support the
application of Georgia Law or jurisdiction by or of the Georgia Courts, the law
of the State of Ohio shall apply and jurisdiction for any and all disputes or
other matters arising under this Agreement shall be moved to the State of Ohio.
In the event of any such dispute, the court shall award attorneys’ fees and
expenses, and all costs, to the prevailing party.
 
In the event that the Georgia Courts shall determine that the Georgia Courts are
not the proper forum for disputes arising under this Agreement or the Escrow
Agreement, Sellers and the Ancillary Parties may pursue jurisdiction over Buyer
in any court other than a court located in the State of Ohio, and Buyer may
pursue jurisdiction over Sellers and the Ancillary Parties in any court other
than a court located in the State of South Carolina.
 
(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Sellers. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence, nor shall such waiver apply to any
other provision, breach, default or misrepresentation.
 
(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k) Expenses. Each Seller and Buyer shall bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby; provided, however, that Members will
bear all costs and expenses of Lawriter (including all of its legal fees and
expenses) in connection with this Agreement and the transactions contemplated
hereby in the event that such transactions are consummated. Without limiting the
generality of the foregoing, all transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated hereby shall
be paid by Members when due, and Members shall, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes.
 
(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this

Page 43

--------------------------------------------------------------------------------


 
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation; and, unless the context otherwise requires, the words
“hereof,” “herein,” “hereunder” or the like refer to this Agreement as a whole.
Nothing in the Disclosure Schedule or Annexes shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
Disclosure Schedule or Annex identifies the exception with particularity and
describes the relevant facts in detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.
 
(m) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits, Annexes,
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.
 
(n) Specific Performance. Each Seller acknowledges and agrees that Buyer would
be damaged irreparably in the event any provision hereof is not performed in
accordance with its specific terms or otherwise is breached, so that Buyer shall
be entitled to injunctive relief to prevent breaches of the provisions hereof
and to enforce specifically this Agreement and the terms and provisions hereof
in addition to any other remedy to which Buyer may be entitled, at law or in
equity. In particular, the Parties acknowledge that the business of Lawriter is
unique and recognize and affirm that in the event any Seller breaches this
Agreement, money damages would be inadequate and Buyer would have no adequate
remedy at law, so that Buyer shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the other
Parties’ obligations hereunder not only by action for damages but also by action
for specific performance, injunctive, or other equitable relief.
 
(o) Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms are used
in regulations promulgated under Code Section 6011) contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) provided to such Party or such Person relating to such tax treatment
and tax structure, except to the extent necessary to comply with any applicable
federal or state securities laws; provided, however, that such disclosure may
not be made until the earlier of date of (A) public announcement of discussions
relating to the transaction, (B) public announcement of the transaction, or (C)
execution of an agreement (with or without conditions) to enter into the
transaction. This

Page 44

--------------------------------------------------------------------------------


 
authorization is not intended to permit disclosure of any other information
including (A) any portion of any materials to the extent not related to the
transaction’s tax treatment or tax structure, (B) the identities of participants
or potential participants, (C) the existence or status of any negotiations, (D)
any pricing or financial information (except to the extent such pricing or
financial information is related to the transaction’s tax treatment or tax
structure), or (E) any other term or detail not relevant to the transaction’s
tax treatment or the tax structure.
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement, in the case of any entity by its duly authorized officer, as of the
date first above written.
 

 
BUYER
 
COLLEXIS HOLDINGS, Inc.
     
By:
/s/ William D. Kirkland
   
Name: William D. Kirkland
   
Title: Chief Executive Officer
     
LAWRITER, INC.
     
By:
/s/ William D. Kirkland
   
Name: William D. Kirkland
   
Title: President
     
SELLERS
 
Lawriter LLC
     
By:
/s/ Joseph W. Shea III
   
Name: Joseph W. Shea III
   
Title: Chief Executive Officer
     
Address:
     
c/o Shea & Associates
 
444 Chiquita Center
 
250 E. Fifth Street
 
Cincinnati, Ohio 45202


Page 45

--------------------------------------------------------------------------------





 
Institute of Legal Publishing, Inc.
(f/k/a Lawriter Corporation)
     
By:
/s/ Joseph W. Shea III
   
Name: Joseph W. Shea III
   
Title: President
     
Address:
     
c/o Shea & Associates
 
444 Chiquita Center
 
250 E. Fifth Street
 
Cincinnati, Ohio 45202
     
OSBA.COM LLC
     
By:
/s/ Robert F. Ware
   
Name: Robert F. Ware
   
Title: Member
     
Address:
     
OSBA.COM LLC
 
c/o Ohio State Bar Association
 
P.O. Box 16562
 
Columbus, Ohio 43216-6562
     
  ANCILLARY PARTIES
     
/s/ Joseph W. Shea III
 
Joseph W. Shea III
     
Address:
     
Joseph W. Shea III
 
c/o Shea & Associates
 
444 Chiquita Center
 
250 E. Fifth Street
 
Cincinnati, Ohio 45202

 
Page 46

--------------------------------------------------------------------------------





 
/s/ Denny L. Ramey
 
Denny Ramey
     
Address:
 
Denny L. Ramey
 
c/o Ohio State Bar Association
 
P.O. Box 16562
 
Columbus, Ohio 43216-6562
     
OHIO STATE BAR ASSOCIATION
     
By:
/s/ Robert F. Ware
   
Name: Robert F. Ware
   
Title: President
     
Address:
 
Ohio State Bar Association
 
P.O. Box 16562
 
Columbus, Ohio 43216-6562

 
Page 47

--------------------------------------------------------------------------------

